DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s request for continued examination 12/21/2020. 
Claims 1-20 are pending.
Claims 1, 13 and 18 are independent. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 12/21/2020, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kielland Peter Johann (CA 2655495).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-13 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kielland Peter Johann (C.

Re claim 1, Kielland teaches (Figures 1-18) a hub apparatus (page 10 lines 21-22) for driving a vehicle, comprising: 
a motor having multiple sets of coils (31, page 20 lines 27-29);
a drive circuitry electrically coupled to the multiple sets of coils (inherent that drive circuitry is present to drive the motor); and 
a security unit (page 20 line 17 to page 21 line 1) electrically coupled to the drive circuitry and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate being configured to be moved by an actuator toward the multiple sets of coils, so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1).

Re claim 2, Kielland teaches the hub apparatus of claim 1, wherein the actuator comprises a solenoid valve (page 20 line 17 to page 21 line 1), configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (page 20 line 17 to page 21 line 1).

Re claim 3, Kielland teaches the hub apparatus of claim 1, wherein the actuator comprises linear motor configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (31, page 20 lines 27-29).

Re claim 4, Kielland teaches the hub apparatus of claim 1, wherein the security unit comprises a switch configured to short-circuit the at least one set of the multiple sets of coils (page 20 line 17 to page 21 line 1), and wherein the switch comprises:
a mechanical switch configured to short-circuit the at least one set of the multiple sets of coils (page 20 line 17 to page 21 line 1); or
a transistor-based switch configured to short-circuit the at least one set of the multiple sets of coils (page 20 line 17 to page 21 line 1).

Re claim 9, Kielland teaches the hub apparatus of claim 1, wherein the drive circuitry is configured to control the multiple sets of coils so as to generate a three-phase alternating current (page 20 line 17 to page 21 line 1).

Re claim 10, Kielland teaches the hub apparatus of claim 1, further comprising a relay electrically coupled between multiple sets of coils and the security unit (page 20 line 17 to page 21 line 1).

Re claim 11, Kielland teaches the hub apparatus of claim 10, wherein the relay is configured to form an open circuit when a current passing through the multiple sets of the coils exceeds a threshold value (page 20 line 17 to page 21 line 1).

Re claim 12, Kielland teaches the hub apparatus of claim 1, wherein the signal indicating that the motor is turned off also indicates that the motor has been turned off for a predetermined time period (page 20 line 17 to page 21 line 1).

Re claim 13, Kielland teaches (Figure 1-18) a vehicle with a security system, the vehicle (page 10, lines 21-22 Fig. 3) comprising:
a motor having multiple sets of coils (31, page 20 lines 27-29);
a controller electrically coupled to the motor (page 20 lines 27-29);
a drive circuitry (inherent that drive circuitry is present to drive the motor) electrically coupled to the multiple sets of coils (page 20 line 17 to page 21 line 1); and
a security system having a security unit electrically coupled to the drive circuitry (page 20 line 17 to page 21 line 1) and the multiple sets of coils (page 20 line 17 to page 21 line 1), the security unit having a conductive plate configured to be moved by an actuator toward the multiple sets of coils so as to short-circuit at least one set of the multiple sets of coils, the actuator being moved responsive to a signal indicating that the motor is turned off (page 20 line 17 to page 21 line 1).

Re claim 15, Kielland teaches the vehicle of claim 13, wherein the actuator comprises a solenoid valve (page 20 line 17 to page 21 line 1) configured to move the conductive plate to short-circuit the at least one set of the multiple sets of coils (page 20 line 17 to page 21 line 1).

Re claim 16, Kielland teaches the vehicle of claim 13, further comprising:
a wheel (Fig. 1-8) driven by the motor (31), wherein the motor is configured to drive the wheel via a power transmission component (page 10 lines 21-22).

Re claim 17, Kielland teaches the vehicle of claim 13, further comprising a wheel driven by the motor (page 10 lines 21-22), wherein a rotor assembly of the motor is fixedly coupled to the wheel (Fig. 2 page 10 lines 20-24).

Re claim 18, Kielland teaches (Figure 1-18) a method for securing a vehicle, comprising:
receiving, by a controller, a signal regarding turning off the vehicle (page 20 lines 27-29);
instructing, by the controller, an actuator of a security unit (page 20 line 17 to page 21 line 1) to move a conductive plate of the security unit toward plurality of coils of a motor in the vehicle so as to short-circuit at least one the plurality of coils of the motor (page 20 line 17 to page 21 line 1);
instructing, by the controller, a circuit controller to send a testing signal verify whether the plurality of coils are short-circuited (page 20 line 17 to page 21 line 1); and
entering a hibernation mode when receiving a confirmation signal that part or all of the plurality of coils are short-circuited (page 20 line 17 to page 21 line 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C as applied to claim 1 above, and further in view of Hashiba et al. (US 2011/0304235).

Re claim 5, Kielland teaches the hub apparatus of claim 1, wherein the motor includes a stator assembly (Fig. 2) having the multiple sets of coils (page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is configured to generate, in response to a change of a magnetic field caused by a rotation of a rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly.
Hashiba teaches (Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of a rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).

Re claim 6, Kielland teaches the hub apparatus of claim 1, wherein the motor includes a rotor (Fig. 2) assembly having the multiple sets of coils (page 20 lines 27-29), and but fails to explicitly teach wherein the at least one short-circuited set of coils is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly.
(Figures 1-2) wherein the at least one short-circuited set of coils (8) is configured to generate, in response to a change of a magnetic field caused by a rotation of the rotor assembly, a torque in a reverse direction of the rotation of the rotor assembly (para 74-75).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Hashiba to improve the efficiency of the motor (see Hashiba; para 9).

Re claim 8, Kielland in view of Hashiba teaches the hub apparatus of claim 5, wherein the motor comprises a housing rotatably coupled to a shaft (see Kielland; Fig. 2), and wherein the stator assembly is positioned inside the housing and coupled to the shaft (see Kielland; Fig. 2), and wherein the stator assembly is electrically coupled to a battery assembly enclosed in the stator assembly (see Kielland; Fig. 2).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C in view of Hashiba et al. (US 2011/0304235) as applied to claim 5 above, and further in view of Suzuki et al. (US 2004/0164624).

Re claim 7, Kielland in view of Hashiba teaches the hub apparatus of claim 5, but fails to explicitly teach further comprising:
a locking device configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly, the locking device having a stopper and an actuator coupled to the stopper, the stopper being configured to be moved by the actuator.
Suzuki teaches (Figure 1) a locking device (stopper member 103) configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly (para 25), the locking device (103) and an actuator (linear actuator) coupled to the stopper (para 26), the stopper being configured to be moved by the actuator (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system of Hashiba further with that taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).


Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C as applied to claim 13 above, and further in view of Suzuki et al. (US 2004/0164624).

Re claim 14, Kielland teaches the vehicle of claim 13, wherein the motor includes a rotor assembly (Fig. 2) and a stator assembly (Fig. 2), and but fails to explicitly teach wherein the security system further comprises:
a locking device configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly, the locking device having a stopper and an actuator coupled to the stopper, the stopper being configured to be moved by the actuator.
Suzuki teaches (Figure 1) a locking device (stopper member 103) configured to at least partially prevent the rotor assembly from rotating relative to the stator assembly (para 25), the locking device having a stopper (103) and an actuator (linear actuator) coupled to the stopper (para 26), the stopper being configured to be moved by the actuator (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).

Re claim 20, Kielland teaches the method of claim 18, further comprising:
but fails to explicitly teach activating, by the controller, a locking device by instructing an actuator of the locking device to move a stopper of the locking device to contact a rotor assembly of the motor of the vehicle, when the control receives the confirmation signal that part or all of the plurality of coils are short-circuited.
Suzuki teaches activating, by the controller, a locking device (stopper member 103) by instructing an actuator (linear actuator) of the locking device to move a stopper of the locking device to contact a rotor assembly (para 25) of the motor of the vehicle, when the control receives the confirmation signal that part or all of the plurality of coils are short-circuited (para 28).
Before the effective filing date of the claimed invention, it would have been obvious to one with
ordinary skill in the art, to modify the system of Kielland with the system taught by Suzuki to protect form damage to provide accurate position control (see Suzuki; para 29).

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kielland Peter Johann (C as applied to claim 13 above, and further in view of Flick et al. (US 2002/0156577).

Re claim 19, Kielland teaches the method of claim 18, further comprising:
but fails to explicitly teach sending a notification to a user mobile device or a display on the vehicle if the confirmation is not successfully received: and
entering the hibernation mode after sending the notification.
Flick teaches sending a notification to a user mobile (44) device or a display on the vehicle if the confirmation is not successfully received (para 60): and
entering the hibernation mode after sending the notification (para 153).

ordinary skill in the art, to modify the system of Kielland with the system taught by Flick to communicate wirelessly (see Flick; para 12).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846